


Exhibit 10.2




GENMARK DIAGNOSTICS, INC.
MARKET STOCK UNITS GRANT NOTICE


GenMark Diagnostics, Inc., a Delaware corporation (the “Company”), pursuant to
its 2010 Equity Incentive Plan, as amended, (the “Plan”), hereby grants to the
holder listed below (the “Participant”), an award (the “Award”) of Market Stock
Units (the “Units”), each of which is a right to receive the value of one (1)
share of Stock, on the terms and conditions set forth herein and in the attached
Market Stock Units Award Agreement (the “Award Agreement”) and the Plan, which
are incorporated herein by reference. This Award is intended to constitute an
Award of Performance Units described in Section 10 of the Plan. Notwithstanding
anything in the Plan to the contrary, the determination of the number of Units
which vest and/or become settled shall be determined based on the provisions
contained in this Grant Notice and the Award Agreement and the provisions set
forth in Section 10.7(a) of the Plan (relating to certain Terminations of
Service) shall not apply. Unless otherwise defined below, the terms defined in
the Plan shall have the same defined meanings in this Grant Notice and the Award
Agreement.




Participant:
______________________________________
Grant Date:
______________________________________
Target Number of Units:
___________________, subject to adjustment as provided by the Award Agreement.
Maximum Number of Units:
___________________, which is 200% of the Target Number of Units, subject to
adjustment as provided by the Award Agreement.
Performance Periods:
Subject to Section 9 of the Award Agreement:
1-Year Performance Period
The single calendar year beginning January 1, 2015 and ending December 31, 2015.
2-Year Performance Period
The two calendar year period beginning January 1, 2015 and ending December 31,
2016.
3-Year Performance Period
The three calendar year period beginning January 1, 2015 and ending December 31,
2017.
Benchmark Index:
The NASDAQ Composite Index (NASDAQ: IXIC)
Performance Differential:
The positive difference (“Positive Performance Differential”) or negative
difference (“Negative Performance Differential”), measured in percentage points
(rounded to the nearest 1/10th of 1%) for the applicable Performance Period,
between the Company Total Stockholder Return and the Benchmark Index Total
Return, both determined in accordance with Section 2 of the Award Agreement.
Performance Multipliers:
 
For Positive Performance Differential
A percentage (rounded to the nearest 1/10th of 1% and not greater than 200%)
equal to the sum of (a) 100% plus (b) the product of 2.0 and the Positive
Performance Differential.
For Negative Performance Differential
A percentage (rounded to the nearest 1/10th of 1% and not less than 0%) equal to
(a) 100% reduced by (b) the product of 2.0 and the Negative Performance
Differential.
Earned Units:
 
1-Year Performance Period Earned Units
The number of 1-Year Performance Period Earned Units, if any (not to exceed
one-third of the Maximum Number of Units), shall equal the product of
(a) one-third of the Target Number of Units and (b) the Performance Multiplier
determined for the 1-Year Performance Period.





--------------------------------------------------------------------------------




2-Year Performance Period Earned Units
The number of 2-Year Performance Period Earned Units, if any (not to exceed
two-thirds of the Maximum Number of Units when combined with the 1-Year
Performance Period Earned Units), shall equal the excess, if any, of (a) the
product of (i) two-thirds of the Target Number of Units and (ii) the Performance
Multiplier determined for the 2-Year Performance Period, over (b) the 1-Year
Performance Period Earned Units.
3-Year Performance Period Earned Units
The number of 3-Year Performance Period Earned Units, if any (not to exceed the
Maximum Number of Units when combined with the 1-Year Performance Period Earned
Units and the 2-Year Performance Period Earned Units), shall equal the excess,
if any, of (a) the product of (i) the Target Number of Units and (ii) the
Performance Multiplier determined for the 3-Year Performance Period, over
(b) the sum of the 1-Year Performance Period Earned Units and the 2-Year
Performance Period Earned Units.
Vesting Date:
Except as otherwise provided by the Award Agreement, the Vesting Date for each
Performance Period shall be the last day of such Performance Period.
Vested Units:
Except as otherwise provided by the Award Agreement or an Employment Agreement,
provided that the Participant’s Service has not terminated prior to the Vesting
Date for the applicable Performance Period, the Earned Units for such
Performance Period, if any, shall become Vested Units on the Vesting Date.
Except as provided by an Employment Agreement, if the Participant’s Service
terminates prior to a Vesting Date, no Units shall become Earned Units with
respect to such Performance Period, and all remaining Units shall be forfeited.
Settlement Date:
Except as otherwise provided by the Award Agreement, for each Vested Unit, the
day of, or as soon as practicable following, the Certification Date (as defined
in Section 4.1 of the Award Agreement), but in any event no later than the 15th
day of the third calendar month following the end of the calendar year in which
the Vesting Date occurs. In addition, if in the event the date on which a Unit
becomes a Vested Unit falls on a date on which a sale by the Participant of the
shares of Stock to be issued on settlement of Vested Units would violate the
Company’s Trading Compliance Policy, then the Settlement Date shall be deferred
until the first to occur of (a) the next business day on which a sale by the
Participant of such shares of Stock would not violate the Trading Compliance
Policy; and (b) March 15th of the calendar year following the year in which such
Units become Vested Units.
Employment Agreement:
An employment or other service agreement between the Participant and a
Participating Company to the extent the terms of such Employment Agreement are
applicable to this Award.



By his or her signature below or by electronic acceptance or authentication in a
form authorized by the Company, the Participant agrees to be bound by the terms
and conditions of the Plan, the Award Agreement and this Grant Notice. The
Participant has reviewed the Award Agreement, the Plan and this Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Award Agreement, and the Plan.


GENMARK DIAGNOSTICS, INC.
 
PARTICIPANT
By:
________________________
 
By:
________________________
Print Name:
________________________
 
Print Name:
________________________
Title:
________________________
 
 
 
Address:
________________________
 
Address:
________________________
 
________________________
 
 
________________________





--------------------------------------------------------------------------------






GENMARK DIAGNOSTICS, INC.
MARKET STOCK UNITS AWARD AGREEMENT


GenMark Diagnostics, Inc. (the “Company”) has granted to the Participant named
in the Market Stock Units Grant Notice (the “Grant Notice”) to which this Market
Stock Units Award Agreement (this “Award Agreement”) is attached an Award
consisting of Market Stock Units (each a “Unit”) subject to the terms and
conditions set forth in the Grant Notice and this Award Agreement. The Award has
been granted pursuant to and shall in all respects be subject to the terms
conditions of the GenMark Diagnostics, Inc. 2010 Equity Incentive Plan, as
amended, (the “Plan”), as amended to the Grant Date, the provisions of which are
incorporated herein by reference.  By signing the Grant Notice, the Participant:
(a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Grant Notice, this Award Agreement, the Plan and a prospectus
for the Plan prepared in connection with the registration with the Securities
and Exchange Commission of the shares issuable pursuant to the Award (the “Plan
Prospectus”), (b) accepts the Award subject to all of the terms and conditions
of the Grant Notice, this Award Agreement and the Plan and (c) agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Grant Notice, this Award
Agreement, or the Plan.
Unless otherwise defined in this Agreement or in the Grant Notice, capitalized
terms shall have the meanings assigned by the Plan.
1.The Award.


The Company has granted to the Participant the Award set forth in the Grant
Notice, which, depending on the extent to which a performance goal is attained
during the Performance Periods, may result in the Participant earning as little
as zero (0) Units or as many as the Maximum Number of Units. Subject to the
terms of this Award Agreement and the Plan, each Unit, to the extent it is
earned and becomes a Vested Unit, represents a right to receive on the
applicable Settlement Date one (1) share of Stock. Unless and until a Unit has
been determined to be an Earned Unit and has vested and become a Vested Unit as
set forth in the Grant Notice and this Award Agreement, the Participant will
have no right to settlement of such Unit. Prior to settlement of any earned and
vested Units, such Units will represent an unfunded and unsecured obligation of
the Company.


2.ADMINISTRATION.


All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee. All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith. Any and all actions, decisions and determinations taken or
made by the Committee in the exercise of its discretion pursuant to the Plan or
the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.


3.Measurement of Components of Performance Differential.


The components of the Performance Differential shall be determined for each of
the Performance Periods in accordance with the following:


3.1    “Company Total Stockholder Return” means the percentage point increase or
decrease in (a) the Average Per Share Closing Price for the 30 market trading
days ending on the last market trading day of the applicable Performance Period
over (b) the Average Per Share Closing Price for the 30 market trading days
ending on the last market trading day immediately preceding the first day of the
applicable Performance Period.




--------------------------------------------------------------------------------






3.2    “Average Per Share Closing Price” means the average of the daily closing
prices per share of Stock as reported on the securities exchange constituting
the primary market for the Stock for all trading days falling within an
applicable 30 market trading day period described in Section 3.1.


3.3    “Benchmark Index Total Return” means the percentage point increase or
decrease in (a) the Average Closing Index Value for the 30 market trading days
ending on the last market trading day of the applicable Performance Period over
(b) the Average Closing Index Value for the 30 market trading days ending on the
last market trading day immediately preceding the first day of the applicable
Performance Period.


3.4    “Average Closing Index Value” means the average of the daily closing
index values of the Benchmark Index for all trading days falling within an
applicable 30 market trading day period described in Section 3.3.


4.Committee Certification of Earned Units.


4.1    Certification of Performance Differential Attained. As soon as
practicable following completion of each Performance Period, but no later than
thirty (30) days following such completion except as provided in Section 9.1,
the Committee shall determine and certify in writing the Performance
Differential attained for such Performance Period, the resulting Performance
Multiplier and the number of Units which have become Earned Units for such
Performance Period (the date of such certification being the “Certification
Date”).


4.2    Adjustment for Leave of Absence or Part-Time Work. Unless otherwise
required by law, Company policy, or any Employment Agreement, if the Participant
takes a leave of absence or commences working on a part-time basis during the
Performance Period, the Committee may, in its discretion, reduce on a pro rata
basis (reflecting the portion of the Performance Period worked by the
Participant on a full-time equivalent basis) the number of Units which would
otherwise become Earned Units, or provide that the number of Units which would
otherwise become Earned Units shall be reduced as provided by the terms of an
agreement between the Participant and the Company pertaining to the
Participant’s leave of absence or part-time schedule.


5.Vesting of Earned Units.


5.1    Normal Vesting. Except as otherwise provided by this Award Agreement,
Earned Units shall vest and become Vested Units as provided by the Grant Notice.


5.2    Effect of Termination of Service upon Vesting. Except as provided by an
Employment Agreement, if the Participant’s Service terminates for any reason,
all Units subject to the Award which have not become Vested Units as of the time
of such termination of Service shall be subject to the Company Reacquisition
Right (as defined by Section 6.1).


5.3    Vesting Upon a Change in Control. In the event of a Change in Control,
the vesting of Earned Units shall be determined in accordance with Section 9.


6.Company Reacquisition Right.


6.1    Grant of Company Reacquisition Right. Except as may be provided in an
Employment Agreement, in the event that the Participant’s Service terminates for
any reason or no reason, with or without cause, the Participant shall forfeit
and the Company shall automatically reacquire all Units which are not, as of the
time of such termination of Service, Vested Units (“Unvested Units”), and the
Participant shall not be entitled to any payment therefor (the “Company
Reacquisition Right”).


6.2    Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments. Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in shares of Stock or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 10, any and all new, substituted or additional
securities or other property (other than regular,




--------------------------------------------------------------------------------




periodic cash dividends paid on Stock pursuant to the Company’s dividend policy)
to which the Participant is entitled by reason of the Participant’s ownership of
Unvested Units shall be immediately subject to the Company Reacquisition Right
and included in the terms “Units” and “Unvested Units” for all purposes of the
Company Reacquisition Right with the same force and effect as the Unvested Units
immediately prior to the Ownership Change Event, dividend, distribution or
adjustment, as the case may be. For purposes of determining the number of Vested
Units following an Ownership Change Event, dividend, distribution or adjustment,
credited Service shall include all Service with any corporation which is a
Participating Company at the time the Service is rendered, whether or not such
corporation is a Participating Company both before and after any such event.


7.Settlement of the Award.


7.1    Issuance of Shares of Stock. Subject to the provisions of Section 7.3,
the Company shall issue to the Participant on the Settlement Date with respect
to each Vested Unit to be settled on such date one (1) share of Stock. Shares of
Stock issued in settlement of Units shall not be subject to any restriction on
transfer other than any such restriction as may be required pursuant to
Section 7.3, Section 8 or the Company’s Trading Compliance Policy.


7.2    Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s transfer agent, including any successor transfer agent, to be held
in book entry form, or to deposit such shares for the benefit of the Participant
with any broker with which the Participant has an account relationship of which
the Company has notice. Except as provided by the foregoing, a certificate for
the shares acquired by the Participant shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.


7.3    Restrictions on Grant of the Award and Issuance of Shares. The grant of
the Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Award, the Company may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.


7.4    Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.


8.Tax Withholding.


8.1    In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Units or the issuance
of shares of Stock in settlement thereof. The Company shall have no obligation
to deliver shares of Stock until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.


8.2    Assignment of Sale Proceeds. Subject to compliance with applicable law
and the Company’s Trading Compliance Policy, if permitted by the Company, the
Participant may satisfy the Participating Company’s tax withholding obligations
in accordance with procedures established by the Company providing for delivery
by the Participant to the Company or a broker approved by the Company of
properly executed instructions, in a form approved




--------------------------------------------------------------------------------




by the Company, providing for the assignment to the Company of the proceeds of a
sale with respect to some or all of the shares being acquired upon settlement of
Units.


8.3    Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of the Award a
number of whole shares having a fair market value, as determined by the Company
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates.


9.Change in Control.


In the event of a Change in Control, this Section 9 shall determine the
treatment of the Units which have not otherwise become Vested Units.


9.1    Effect of Change in Control Following Completion of Performance Period.
In the event of a Change in Control, the number of Earned Units for each
Performance Period that has ended on or before the day immediately preceding the
Change in Control in accordance with the schedule for such Performance Period
set forth in the Grant Notice (a “Completed Performance Period”) shall, if not
previously certified by the Committee in accordance with Section 4.1 and settled
in accordance with Section 7, be determined and certified by the Committee in
accordance with Section 4.1 and settled in accordance with Section 7 prior to
the effective time of the Change in Control; and


9.2    Effect of a Change in Control Prior to the End of a Performance Period.
Each Performance Period that is not a Completed Performance Period shall be
deemed to end on the day immediately preceding the Change in Control (in each
case, an “Adjusted Performance Period”), and the number of Earned Units and the
vesting thereof shall be determined for each Adjusted Performance Period in
accordance with the following:


(a)Earned Units. The Committee shall determine and certify in writing no later
than the day immediately preceding the Change in Control the number of Earned
Units for the Adjusted Performance Period, taking into account the following
modifications to the components of the Performance Differential:


(i)The Company Total Stockholder Return shall be determined as provided by
Section 3.1, except that the Average Per Share Closing Price for the 30 market
trading days ending on the last market trading day of the Adjusted Performance
Period shall be replaced with the fair market value of cash and other property
received per share of Stock to be paid to the holder thereof in accordance with
the definitive agreement governing the transaction constituting the Change in
Control (or, in the absence of such agreement, the closing price per share of
Stock on the last trading day of the Adjusted Performance Period as reported on
the securities exchange constituting the primary market for the Stock).


(i)The Benchmark Index Total Return shall be determined as provided by
Section 3.3, except that for the purposes of clause (a) thereof, the Average
Closing Index Value shall be determined for the 30 market trading days ending on
the last market trading day of the Adjusted Performance Period.


Immediately following the Committee’s determination pursuant to this
Section 9.2(a), all Units subject to the Award which are not Earned Units (the
“Unearned Units”) shall terminate and the Award, to the extent of the Unearned
Units, shall cease to be outstanding.


(b)Vested Units. As of the last day of the Adjusted Performance Period and
provided that the Participant’s Service has not terminated prior to such date,
except as otherwise provided by an Employment Agreement, all of the Earned Units
determined in accordance with Section 9.2(a) shall become Vested Units (the
“Accelerated Units”). The Accelerated Units shall be settled in accordance
Section 7 immediately prior to the effective time of the Change in Control.






--------------------------------------------------------------------------------




10.Adjustments for Changes in Capital Structure.


Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) that has a material effect on the
Fair Market Value of shares of Stock, appropriate and proportionate adjustments
shall be made in the number of Units subject to the Award and/or the number and
kind of shares or other property to be issued in settlement of the Award, in
order to prevent dilution or enlargement of the Participant’s rights under the
Award. For purposes of the foregoing, conversion of any convertible securities
of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of ownership of Units acquired pursuant to this Award will be
immediately subject to the provisions of this Award on the same basis as all
Units originally acquired hereunder. Any fractional Unit or share resulting from
an adjustment pursuant to this Section shall be rounded down to the nearest
whole number. Such adjustments shall be determined by the Committee, and its
determination shall be final, binding and conclusive.


11.Rights as a Stockholder, Director, Employee or Consultant.


The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the shares are issued, except as provided in
Section 10. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Award Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service at any
time.


12.Legends.


The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Award Agreement. The Participant shall,
at the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.


13.Compliance with Section 409A.


It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance. In connection with effecting such compliance with Section 409A,
the following shall apply:
13.1    Separation from Service; Required Delay in Payment to Specified
Employee. Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Award Agreement on account of the Participant’s
termination of Service which constitutes a “deferral of compensation” within the
meaning of the Treasury Regulations issued pursuant to Section 409A of the Code
(the “Section 409A Regulations”) shall be paid unless and until the Participant
has incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section




--------------------------------------------------------------------------------




409A Regulations as of the date of the Participant’s separation from service, no
amount that constitutes a deferral of compensation which is payable on account
of the Participant’s separation from service shall be paid to the Participant
before the date (the “Delayed Payment Date”) which is first day of the seventh
month after the date of the Participant’s separation from service or, if
earlier, the date of the Participant’s death following such separation from
service. All such amounts that would, but for this Section, become payable prior
to the Delayed Payment Date will be accumulated and paid on the Delayed Payment
Date.
        
13.2    Other Changes in Time of Payment. Neither the Participant nor the
Company shall take any action to accelerate or delay the payment of any benefits
under this Award Agreement in any manner which would not be in compliance with
the Section 409A Regulations.
        
13.3    Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Award Agreement to the contrary, the Company is
authorized to amend this Award Agreement, to void or amend any election made by
the Participant under this Award Agreement and/or to delay the payment of any
monies and/or provision of any benefits in such manner as may be determined by
the Company, in its discretion, to be necessary or appropriate to comply with
the Section 409A Regulations without prior notice to or consent of the
Participant. The Participant hereby releases and holds harmless the Company, its
directors, officers and stockholders from any and all claims that may arise from
or relate to any tax liability, penalties, interest, costs, fees or other
liability incurred by the Participant in connection with the Award, including as
a result of the application of Section 409A.
        
13.4    Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Award Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Award Agreement and is not relying upon any representations of the Company
or any of its agents as to the effect of or the advisability of entering into
this Award Agreement.


14.Miscellaneous Provisions.


14.1    Administration. All questions of interpretation concerning the Grant
Notice, this Award Agreement, the Plan or any other form of agreement or other
document employed by the Company in the administration of the Plan or the Award
shall be determined by the Committee. All such determinations by the Committee
shall be final, binding and conclusive upon all persons having an interest in
the Award, unless fraudulent or made in bad faith. Any and all actions,
decisions and determinations taken or made by the Committee in the exercise of
its discretion pursuant to the Plan or the Award or other agreement thereunder
(other than determining questions of interpretation pursuant to the preceding
sentence) shall be final, binding and conclusive upon all persons having an
interest in the Award. Any Officer shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.


14.2    Termination or Amendment. The Committee may terminate or amend the Plan
or this Award Agreement at any time; provided, however, that except as provided
in Section 9 in connection with a Change in Control, no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Award Agreement without the consent of the Participant unless such
termination or amendment is necessary to comply with applicable law or
government regulation, including, but not limited to, Section 409A.  No
amendment or addition to this Award Agreement shall be effective unless in
writing.


14.3    Nontransferability of the Award. Prior to the issuance of shares of
Stock on the applicable Settlement Date, neither this Award nor any Units
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect




--------------------------------------------------------------------------------




to the Award shall be exercisable during the Participant’s lifetime only by the
Participant or the Participant’s guardian or legal representative.


14.4    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Award Agreement.


14.5    Binding Effect. This Award Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.


14.6    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Award Agreement provides for effectiveness only upon actual receipt of
such notice) upon personal delivery, electronic delivery at the e-mail address,
if any, provided for the Participant by a Participating Company, or upon deposit
in the U.S. Post Office or foreign postal service, by registered or certified
mail, or with a nationally recognized overnight courier service, with postage
and fees prepaid, addressed to the other party at the address of such party set
forth in the Grant Notice or at such other address as such party may designate
in writing from time to time to the other party.
(a)Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Award Agreement,
the Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, if permitted by the Company, the Participant may deliver
electronically the Grant Notice to the Company or to such third party involved
in administering the Plan as the Company may designate from time to time. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the Internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.


(b)Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 14.6(a) of this Award Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 14.6(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 14.6(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 14.6(a).


14.7    Integrated Agreement. The Grant Notice, this Award Agreement and the
Plan, together with the Change in Control Plan and an Employment Agreement, if
applicable to the Participant, shall constitute the entire understanding and
agreement of the Participant and the Participating Company Group with respect to
the subject matter contained herein or therein and supersede any prior
agreements, understandings, restrictions, representations, or warranties among
the Participant and the Participating Company Group with respect to such subject
matter. To the extent contemplated herein or therein, the provisions of the
Grant Notice, this Award Agreement and the Plan shall survive any settlement of
the Award and shall remain in full force and effect.


1.Applicable Law. This Award Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.
2.Counterparts. The Grant Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


